UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4327



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERZY PIETRAS,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-02-321)


Submitted:   October 3, 2003             Decided:   February 11, 2004


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Douglas
Cannon, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jerzy Pietras appeals his jury convictions and resulting

72-month sentence on seven counts of transporting stolen vehicles

in interstate commerce, in violation of 18 U.S.C. § 2312 (2000),

and aiding and abetting the same, 18 U.S.C. § 2 (2000).               On appeal,

he challenges the sufficiency of the evidence to support the jury’s

verdict.   Specifically, Pietras does not dispute that the cars in

question were stolen, but maintains that the evidence failed to

establish that he was involved in the selling of the seven charged

vehicles or, in the instances where he was involved, that he knew

that they were stolen.

           A jury’s verdict must be upheld on appeal if there is

substantial evidence in the record to support it.                     Glasser v.

United States, 315 U.S. 60, 80 (1942).         In determining whether the

evidence   in   the   record    is    substantial,   this     court   views   the

evidence   in   the   light    most    favorable   to   the   government,     and

inquires whether there is evidence that a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion of

a defendant’s guilt beyond a reasonable doubt.                United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).                   This court

“must consider circumstantial as well as direct evidence, and allow

the government the benefit of all reasonable inferences from the

facts proven to those sought to be established.”              United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).                    A defendant


                                      - 2 -
challenging the sufficiency of the evidence faces a heavy burden.

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

“[A]n appellate court’s reversal of a conviction on grounds of

insufficiency of evidence should be ‘confined to cases where the

prosecution’s failure is clear.’” United States v. Jones, 735 F.2d

785, 791 (4th Cir. 1984) (quoting Burks v. United States, 437 U.S.

1, 17 (1978)).

          To   prove   a   violation   under   18   U.S.C.   §   2312,   the

government must prove that there was a stolen vehicle, that the

defendant knew the vehicle was stolen, and that the defendant

transported the vehicle in interstate commerce.         United States v.

Chorman, 910 F.2d 102, 110 (4th Cir. 1990); United States v.

Spoone, 741 F.2d 680, 686 (4th Cir. 1984).

          We find sufficient evidence to support the jury’s verdict

as to each of the seven counts.        Accordingly, we affirm Pietras’

convictions and sentence.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                                  AFFIRMED




                                 - 3 -